                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CHRIS ONOCHIE,                                           CASE NO. C18-1696-JCC
10                              Plaintiff,                    ORDER
11          v.

12   DANIELLE DANG, et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendants Danielle Dang, Simratpal Singh, and
16   On Bong Wong’s (collectively, “Individual Defendants”) motion to dismiss (Dkt. No. 25).
17   Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby
18   GRANTS the motion for the reasons explained herein.
19   I.     BACKGROUND
20          Plaintiff Chris Onochie is a former employee of the United States Postal Service
21   (“USPS”). (See generally Dkt. No. 3.) Individual Defendants were Plaintiff’s supervisors at
22   USPS. (See id.; Dkt. No. 25 at 1.) In his complaint, Plaintiff asserts the following claim:
23          Plaintiff seeks damages due to being discriminated again[st] in violation of Title
            VII because the defendants felt Plaintiff was not carrying his load while at work.
24          Plaintiff injured his back and could not keep up. Defendants, his Supervisors,
            refused to give him a slip to take to the doctor. Plaintiff felt that he had no option
25
            but to quit to seek medical attention, which he did.
26


     ORDER
     C18-1696-JCC
     PAGE - 1
 1   (Dkt. No. 3 at 4.) Plaintiff indicated that he seeks the following relief:

 2           When he asked for his job back, the answer was NO. The doctor determined that
             he injured his back. For the unfair treatment of [Plaintiff,] he is seeking damages
 3           for [being] forc[ed] to continue working while injured, losing his job[,] and
 4           [Plaintiff] feels discriminated against; he is seeking $250,000.

 5   (Id. at 5.)
 6           Plaintiff brings claims against Individual Defendants, the Postmaster General, and Uhang
 7   Lee. 1 (See id.) Individual Defendants move the Court to dismiss the lawsuit against themselves
 8   pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 25.) Plaintiff failed
 9   to respond to Individual Defendants’ motion to dismiss.
10   II.     DISCUSSION
11           A.      Federal Rule of Civil Procedure 12(b)(6) Legal Standard
12           A defendant may move to dismiss a complaint that “fail[s] to state a claim upon which
13   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must
14   contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its
15   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the
16   plaintiff pleads factual content that allows the Court to draw the reasonable inference that the
17   defendant is liable for the misconduct alleged. Id. at 678. A plaintiff is obligated to provide
18   grounds for his or her entitlement to relief that amount to more than labels and conclusions or a
19   formulaic recitation of the elements of a cause of action. Bell Atl. Corp. v. Twombly, 550 U.S.
20   544, 545 (2007). “[T]he pleading standard Rule 8 announces does not require ‘detailed factual
21   allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me
22   accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).
23           “[I]f a party fails to file papers in opposition to a motion, such failure may be considered
24   by the court as an admission that the motion has merit.” W.D. Wash. Local Civ. R. 7(b)(2).
25
     1
       Plaintiff identifies Uhang Lee as a “Bulk Mail Tech.” (Id. at 2.) Uhang Lee has not appeared in
26   this lawsuit, and has not been identified as an Individual Defendant. (See generally Dkt. No. 25.)

     ORDER
     C18-1696-JCC
     PAGE - 2
 1          Construing Plaintiff’s complaint broadly, the only claims that Plaintiff could be asserting

 2   are for disability discrimination or age discrimination. (See Dkt. No. 3.) Therefore, the Court

 3   analyzes both potential claims.

 4          B.      Disability Discrimination Claim

 5          The exclusive remedy for a federal employee claiming disability discrimination is under

 6   the Rehabilitation Act of 1973. See Johnston v. Horne, 875 F.2d 1415, 1418–19 (9th Cir. 1989);

 7   Cornette v. Potter, Case No. C09-5373-BHS, Dkt. No. 48 at 5 (W.D. Wash. 2009). Plaintiff’s

 8   Rehabilitation Act claim may only be brought against the head of his employing department,
 9   agency, or unit. See Johnston, 875 F.2d at 1418–19; 42 U.S.C. § 2000e-16(c). Therefore,
10   Individual Defendants’ motion to dismiss Plaintiff’s disability discrimination claim as to them is
11   GRANTED.
12          C.      Age Discrimination Claim
13          The Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 633a, is the sole
14   remedy for federal employees suffering from age discrimination in their employment. See
15   Romain v. Shear, 799 F.2d 1416, 1418 (9th Cir. 1986); Ahlmeyer v. Nev. Sys. of Higher Educ.,
16   555 F.3d 1051, 1057, 1057 n.5 (9th Cir. 2009). As with Plaintiff’s Rehabilitation Act claim,
17   Plaintiff’s ADEA claim may only be brought against the head of his employing department,
18   agency, or unit. See id.; 42 U.S.C. § 2000e-16(c); see also Miller v. Maxwell’s Int’l Inc., 991

19   F.3d 583, 587–88 (9th Cir. 1993). Therefore, Individual Defendants’ motion to dismiss

20   Plaintiff’s age discrimination claim as to them is GRANTED.

21   III.   CONCLUSION

22          For the foregoing reasons, Individual Defendants’ motion to dismiss (Dkt. No. 25) is

23   GRANTED. Plaintiff’s claims against Defendants Danielle Dang, Simratpal Singh, and On Bong

24   Wong are DISMISSED with prejudice.

25   //

26   //


     ORDER
     C18-1696-JCC
     PAGE - 3
 1          DATED this 2nd day of August 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1696-JCC
     PAGE - 4
